Name: Commission Regulation (EC) No 920/98 of 28 April 1998 concerning the stopping of fishing for cod by vessels flying the flag of Sweden
 Type: Regulation
 Subject Matter: fisheries;  maritime and inland waterway transport;  Europe
 Date Published: nan

 EN Official Journal of the European Communities30. 4. 98 L 128/57 COMMISSION REGULATION (EC) No 920/98 of 28 April 1998 concerning the stopping of fishing for cod by vessels flying the flag of Sweden THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 2847/93 of 12 October 1993 establishing a control system applic- able to the common fisheries policy (1), as last amended by Regulation (EC) No 2635/97 (2), and in particular Article 21(3) thereof, Whereas Council Regulation (EC) No 61/98 of 19 December 1997 allocating, for 1998, catch quotas between Member States for vessels fishing in the zone of the Russian Federation (3), provides for cod quotas for 1998; Whereas, in order to ensure compliance with the provi- sions relating to the quantitative limitations on catches of stocks subject to quotas, it is necessary for the Commis- sion to fix the date by which catches made by vessels flying the flag of a Member State are deemed to have exhausted the quota allocated; Whereas, according to the information communicated to the Commission, catches of cod in the waters of ICES division III d (Russian waters) by vessels flying the flag of Sweden or registered in Sweden have reached the quota allocated for 1998; whereas Sweden has prohibited fishing for this stock as from 23 January 1998; whereas it is therefore necessary to abide by that date, HAS ADOPTED THIS REGULATION: Article 1 Catches of cod in the waters of ICES division III d (Russian waters) by vessels flying the flag of Sweden or registered in Sweden are deemed to have exhausted the quota allocated to Sweden for 1998. Fishing for cod in the waters of ICES division III d (Russian waters) by vessels flying the flag of Sweden or registered in Sweden is prohibited, as well as the retention on board, the transhipment and the landing of such stock captured by the above mentioned vessels after the date of application of this Regulation. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. It shall apply with effect from 23 January 1998. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 28 April 1998. For the Commission Emma BONINO Member of the Commission (1) OJ L 261, 20. 10. 1993, p. 1. (2) OJ L 356, 31. 12. 1997, p. 14. (3) OJ L 12, 19. 1. 1998, p. 119.